Citation Nr: 1757031	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU)

2. Entitlement to an initial rating in excess of 10 percent prior to July 24, 2013, and in excess of 40 percent thereafter, for proliferative diabetic retinopathy.


REPRESENTATION

Veteran represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In a May 2014 rating decision, the RO recategorized the Veteran's eye disability as proliferative diabetic retinopathy, which was previously rated as non-proliferative diabetic retinopathy, and granted an increased rating of 40 percent, effective from July 24, 2013. Therefore, the claim has been recharacterized as stated on the title page. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017. A transcript of that hearing has been associated with the claims file.  


REMAND

Remand is necessary to afford the Veteran a VA eye examination to assist in determining the current level of severity of his eye disorder and to determine whether his service-connected disabilities cause the Veteran to be totally disabled.  

The Veteran was last afforded a VA eye examination in April 2014, and since that time, the Veteran has stated that his disability has worsened. Also, since the last VA examination, the Veteran has undergone multiple eye surgeries, evidenced by the Veteran's videoconference Board hearing testimony and VA treatment records. This evidence suggests a worsening of the Veteran's eye disorder, which warrants a new examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Also, as a result of the recent eye surgeries, current VA treatment records should be associated with the claims file.  

Concerning the claim for entitlement to a TDIU, because the current level of severity of the Veteran's eye disorder could affect the claim for entitlement to a TDIU, the Board finds that the claim for entitlement to a TDIU is inextricably intertwined with the claim of increased rating for the eye disorder. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). As resolution of the claim for increased rating could well impact the claim on appeal for entitlement to a TDIU, these issues must be considered together.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from February 25, 2017 onward. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.  

2. After any available additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected proliferative diabetic retinopathy. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must utilize the appropriate Disability Benefits Questionnaire.

In addition, based on the review of the claims file, the examiner must provide an opinion as to the functional effects caused by the Veteran's service-connected disabilities. A full explanation for all opinions expressed must be provided. The Veteran's contentions regarding his diminished ability to work must be discussed in the opinion. A comprehensive explanation for all opinions expressed must be provided. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). 

4. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




